Citation Nr: 9932995	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-05 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for a forehead 
scar.

2.  Entitlement to a compensable evaluation for a mole on the 
posterior scalp.

3.  Entitlement to service connection for tinea pedis.

4.  Entitlement to service connection for chest pain.

5.  Entitlement to service connection for a fingernail 
disorder.

6.  Entitlement to service connection for a left hand palm 
disorder.

7.  Entitlement to service connection for a left thumb 
disorder.

8.  Entitlement to service connection for a right ankle 
disorder.

9.  Entitlement to service connection for a laceration scar 
of the left hand.

10.  Entitlement to service connection for bilateral hearing 
loss.

11.  Entitlement to a compensable evaluation for 
onychomycosis of all toes of both feet.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

The veteran also completed an appeal of the RO's denial of 
entitlement to a compensable evaluation based upon multiple, 
nonservice-connected disabilities under 38 C.F.R. § 3.324 
(1999).  However, in view of the Board's disposition of the 
claim for a compensable evaluation for a forehead scar, the 
claim for a compensable evaluation based upon multiple, 
nonservice-connected disabilities is rendered moot.

In his April 1998 Substantive Appeal, the veteran made 
reference to several issues in addition to the issue 
certified on appeal.  The veteran has claimed entitlement to 
a thorough and contemporaneous examination, an advisory 
medical opinion, and adequate reasons and bases.  The Board 
would point out, however, that these are ancillary issues to 
the veteran's underlying claims and are not separately 
appealable issues.  Rather, determinations regarding whether 
an examination or an advisory medical opinion is warranted 
may be contested only as part of an appeal on the merits of 
the decision rendered on the primary issues by the agency of 
original jurisdiction (here the RO).  See 38 C.F.R. § 3.328 
(1999) (regarding independent medical opinions).  Similarly, 
the adequacy of the reasons and bases of a decision denying a 
benefit may be contested only as a part of an appeal on the 
merits of the decision rendered on the primary issue.

The claim of entitlement  to a compensable evaluation for 
onychomycosis of all toes of both feet will be addressed in 
the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected forehead scar is slightly 
elevated and is approximately two inches in length below the 
hairline; it is more than slightly disfiguring.

3.  The veteran's service-connected mole on the posterior 
scalp is located on an exposed area of the skin but has not 
been shown to be productive of exfoliation, exudation, or 
itching.

4.  There is no competent medical evidence of a nexus between 
the veteran's current tinea pedis and service.

5.  There is no competent medical evidence of a nexus between 
any current chest pain and service.

6.  There is no competent medical evidence showing a current 
fingernail disorder.

7.  There is no competent medical evidence showing a current 
left hand palm disorder.

8.  There is no competent medical evidence showing a current 
left thumb disorder.

9.  There is no competent medical evidence showing a current 
right ankle disorder.

10.  There is no competent medical evidence showing a current 
laceration scar of the left hand.

11.  There is no competent medical evidence showing a current 
bilateral hearing loss disability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for a forehead 
scar have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7800 (1999).

2.  The criteria for a compensable evaluation for a mole on 
the posterior scalp have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Codes 7806, 7819 (1999).

3.  The claim of entitlement to service connection for tinea 
pedis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of entitlement to service connection for chest 
pain is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

5.  The claim of entitlement to service connection for a 
fingernail disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

6.  The claim of entitlement to service connection for a left 
hand palm disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

7.  The claim of entitlement to service connection for a left 
thumb disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

8.  The claim of entitlement to service connection for a 
right ankle disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

9.  The claim of entitlement to service connection for a 
laceration scar of the left hand is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

10.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for compensable evaluations

As a preliminary matter, the Board finds that the veteran's 
claims for compensable evaluations are plausible and capable 
of substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

The RO granted service connection for a forehead scar and a 
mole on the posterior scalp in a March 1997 rating decision 
in light of medical evidence showing that both disorders were 
incurred in service.  For each disorder, a noncompensable 
(zero percent) evaluation was assigned, effective from 
January 1996.  These noncompensable evaluations have since 
remained in effect and are at issue in this case.

During his January 1997 VA general medical examination, the 
veteran reported a right transverse scar of the forehead and 
indicated that he had just recently noted some moles on the 
back of his neck.  The examination revealed a well-healed 
scar about two inches beneath the hairline, with slight 
elevation secondary to suturing.  The scar was extended into 
the hair, and the portion of the scar under the hair was 
difficult to see.  No keloid formation or discoloration was 
noted.  A mole on the neck of recent origin was also noted, 
and the examiner described the mole as approximately three 
millimeters in diameter, with an appendage of approximately 
four to five millimeters.  The mole was noted to be fairly 
normal in color.  The pertinent diagnoses were a well-healed 
scar of the right forehead, with slight elevation and no 
significant deforming effect; and a mole of the posterior 
hairline on the neck.

Also, a VA scars examination from January 1997 revealed no 
keloid formation, adherence, tenderness, pain, or limitation 
of functioning of the veteran's forehead scar.  A separate VA 
skin examination report from that date contains no specific 
information regarding the extent of severity of the veteran's 
mole, but a photograph of that mole is attached to the 
report.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

The RO has evaluated the veteran's forehead scar at the 
noncompensable rate under 38 C.F.R. § 4.118, Diagnostic Code 
7800 (1999).  Under this section, a sight scar of the head, 
face, or neck warrants a noncompensable evaluation.  A 
moderate and disfiguring scar warrants a 10 percent 
evaluation, while a severe scar, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles, warrants a 30 percent evaluation.

In this case, the Board observes that the veteran's forehead 
scar is slightly elevated and is approximately two inches in 
length below the hairline.  While no discoloration of this 
scar was noted upon examination, the fact that the scar is 
approximately two inches in length below the hairline calls 
into question whether the scar is more appropriately 
characterized as moderately disfiguring, as opposed to 
slightly disfiguring.  As such, and resolving all doubt in 
the veteran's favor, the Board concludes that a 10 percent 
evaluation is warranted for this scar.  See 38 U.S.C.A. 
§ 5107(b) (West 1991).  However, in the complete absence of 
evidence of a severe scar, producing a marked and unsightly 
deformity of the eyelids, lips, or auricles, there is no 
basis for an evaluation in excess of 10 percent.

The RO has evaluated the veteran's mole on the posterior 
scalp at the noncompensable rate under 38 U.S.C.A. § 4.118, 
Diagnostic Code 7819 (1999), which pertains to benign new 
growths of the skin.  Such disorders are for evaluation as 
eczema under Diagnostic Code 7806.  Under this section, a 
noncompensable evaluation is warranted in cases of slight, if 
any, exfoliation, exudation, or itching, if on a non-exposed 
surface or small area.  A 10 percent evaluation is warranted 
for exfoliation, exudation, or itching, if involving an 
exposed surface or small area.

In this case, the Board observes that, as the veteran's mole 
is located on the posterior scalp, it is located on an 
exposed area.  However, the VA examination reports addressing 
this disability do not indicate exfoliation, exudation, or 
itching.  The Board also observes that the veteran did not 
describe any such symptomatology upon examination.  Moreover, 
the Board notes with particularity that, during his January 
1997 VA examination, the veteran reported that he had just 
recently noticed this mole.  In view of the lack of clinical 
findings to support a compensable evaluation for a mole on 
the posterior scalp under Diagnostic Codes 7806 and 7819, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for this benefit.  As such, the doctrine 
of reasonable doubt, as set forth in 38 U.S.C.A. § 5107(b) 
(West 1991) is not for application in this case.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990). 

In reaching its decision on the veteran's claims for higher 
evaluations, the Board finds that the evidence does not raise 
the question of whether higher evaluations were warranted for 
any periods of time following the initial grants of service 
connection so as to warrant "staged" ratings due to 
significant change in the levels of disability.  Rather, the 
symptomatology shown during the pendency of this appeal has 
remained essentially consistent, with the degrees of severity 
at all times fully contemplated by the assigned evaluations.  
Moreover, the veteran has not alleged, and the record does 
not demonstrate, that any recent findings were used in any 
way to deprive him of higher evaluations when he was 
originally evaluated by the VA.  See Fenderson v. West, 
supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

II.  Claims for service connection

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

Certain chronic diseases, including arthritis and such 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Also, before service 
connection may be granted for hearing loss, that loss must be 
of a particular level of severity.  For purposes of applying 
the laws administered by the VA, hearing impairment will be 
considered a disability when the thresholds for any of the 
frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; the thresholds at three of these 
frequencies are 26 or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must submit medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has recently indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, as set forth in 
38 C.F.R. § 3.303(b) (1999).  The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such a 
condition.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

B.  Factual background

The veteran's January 1985 enlistment Report of Medical 
History indicates a history of athlete's foot, but the 
corresponding enlistment examination report from that date is 
negative for any skin disorders of the feet.  See 38 U.S.C.A. 
§ 1111 (West 1991) (concerning the presumption of sound 
condition at entry into service, which is for application 
except when a disability is noted in an entrance examination 
or shown to be preexisting service by clear and unmistakable 
evidence).  Tinea unguium of the feet was noted in December 
1992, but the veteran's November 1995 separation examination 
report is negative for any skin disorders of the feet.  The 
veteran's January 1997 VA general medical examination report 
contains a diagnosis of bilateral tinea pedis.  Additionally, 
bilateral tinea pedis was noted in the reports of the 
veteran's January 1997 VA feet and skin examinations; the 
latter report indicates that the veteran's service-connected 
onychomycosis of both feet had been present for many years, 
but this report contains no information regarding the 
etiology of the tinea pedis.  

The veteran was treated for chest pain in April 1992, during 
service, but his November 1995 separation examination report 
is negative for any complaints of, or treatment for, chest 
pain or related disabilities.  The veteran reported 
difficulty breathing during his January 1997 VA general 
medical examination, but no pertinent diagnoses were 
rendered.  A January 1997 VA non-tuberculosis diseases and 
injuries examination report contains a diagnosis of a 
probably normal respiratory system, although the Board 
observes that pulmonary function testing revealed the ratio 
of forced expiratory volume in one second over forced vital 
capacity (FEV-1/FVC) to be limited to 85 percent.  Chest x-
rays from January 1997 were noted to be normal.

During service, in December 1992, tinea unguium of the left 
hand was noted, and an undated service medical record also 
indicates thickening of the fingernails. However, the 
veteran's November 1995 separation examination report is 
negative for any skin disorders of the hands.  No fingernail 
disorders were noted in any of the reports of the veteran's 
January 1997 VA examinations.

As noted above, tinea unguium of the left hand was noted in 
December 1992, during service, but the veteran's November 
1995 separation examination report is negative for any skin 
disorders of the hands.  No disorders of the palm of the left 
hand were noted in the reports of the veteran's January 1997 
VA examinations.

A January 1992 service medical record indicates treatment for 
a left thumb injury, but X-rays from January 1992 were 
negative for any fracture or dislocation in or about the left 
thumb.  The veteran's November 1995 separation examination 
report is negative for any disorders of the left thumb.  A 
January 1997 VA hand, thumb, and fingers examination revealed 
no anatomical or functional defects, no abnormalities, and 
good strength of the hands.

The veteran was treated for a right ankle sprain in March 
1995, but his November 1995 separation examination report is 
negative for any left ankle disorders.  A January 1997 VA 
orthopedic examination revealed no swelling, deformity, loss 
of motion, or other impairment of the ankles.  Also, no 
movement problems or joint deformities of the feet were noted 
in the report of the veteran's January 1997 VA feet 
examination.

In March 1988, during service, the veteran was treated for a 
minor abrasion to the fourth digit of the left hand, but his 
November 1995 separation examination report is negative for 
any scars or other disorders of the left hand.  The veteran's 
January 1997 VA general medical examination report contains a 
diagnosis of a history of an old injury to the left ring 
finger, with good range of motion and no deformity, defects, 
or scars.  Similarly, a January 1997 VA hand, thumb, and 
fingers examination report indicates that the skin of the 
left ring finger was well healed.

The veteran's hearing was tested at various intervals during 
service, but none of the audiological tests, including the 
test conducted in conjunction with his November 1995 
separation examination, revealed any pure tone thresholds in 
excess of 20 decibels for any of the frequencies at 500, 
1000, 2000, 3000 and 4000 Hertz.  On the authorized 
audiological evaluation conducted in conjunction with the 
veteran's January 1997 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
15
LEFT
5
5
0
15
5

The average pure tone thresholds were listed as 11 decibels 
in the right ear and 6 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
bilaterally.  The examiner noted that the veteran's hearing 
was within normal limits bilaterally.

C.  Analysis

In reviewing the evidence noted above, the Board observes 
that the veteran has been diagnosed with current tinea pedis 
of the feet, but there is no competent medical evidence of a 
nexus between this disorder and service.  Similarly, even 
assuming that the veteran currently suffers from chest pain, 
there is no competent medical evidence of a nexus between 
such a disorder and service.  There is no competent medical 
evidence indicating that the veteran currently suffers from a 
fingernail disorder, a left hand palm disorder, a left thumb 
disorder, a right ankle disorder, a laceration scar of the 
left hand, or a bilateral hearing loss disability (under 38 
C.F.R. § 3.385 (1999)).  In short, there is no competent 
medical evidence supporting any of the veteran's claims for 
service connection.

Indeed, the only evidence of record supporting the veteran's 
claims is his own lay opinion.  However, as the veteran has 
not been shown to possess the requisite medical expertise 
necessary to render either a diagnosis or a competent opinion 
regarding etiology, his lay contentions provide an 
insufficient basis upon which to find his claims to be well 
grounded.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
See also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner and unenhanced by any additional medical commentary 
from that examiner does not constitute competent medical 
evidence); Robinette v. Brown, 8 Vet. App. at 77 (a lay 
account of a physician's statement, "filtered as it [is] 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' 
evidence").

Accordingly, as well-grounded claims must be supported by 
evidence, not merely allegations, the veteran's claims for 
service connection for tinea pedis of the feet, chest pain, a 
fingernail disorder, a left hand palm disorder, a left thumb 
disorder, a right ankle disorder, a laceration scar of the 
left hand, and bilateral hearing loss must be denied as not 
well grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  As the veteran's claims are not well grounded, the 
VA has no further duty to assist the veteran in developing 
the record to support these claims.  See Epps v. Gober, 126 
F.3d at 1467-68.

In this case, the Board observes that the RO denied all of 
the veteran's claims for service connection as not well 
grounded except for the claim for service connection for 
tinea pedis, which was denied on its merits.  As noted above, 
the Board has concluded that the claim for service connection 
for tinea pedis is not well grounded.  However, the Court has 
held that "when an RO does not specifically address the 
question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded-claim analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disabilities.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).


ORDER

Entitlement to a 10 percent evaluation for a forehead scar is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

Entitlement to a compensable evaluation for a mole on the 
posterior scalp is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for tinea pedis is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for chest pain is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a fingernail disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a left hand palm disorder is 
denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a left thumb disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a right ankle disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a laceration scar of the left hand 
is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for bilateral hearing loss is denied.

REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim for a compensable evaluation for 
onychomycosis of all toes of both feet.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999); Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  This duty includes 
conducting a thorough and contemporaneous medical examination 
of the veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  If an examination report is incomplete, the Board 
must await its completion, or order a new examination, before 
deciding the veteran's claim.  Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992).  

In this regard, the Board observes that the RO has evaluated 
this disorder under 38 C.F.R. § 4.118, Diagnostic Code 7813 
(1999), which indicates that this disorder is for evaluation 
as eczema under Diagnostic Code 7806.  Under the latter 
section, eczema with exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area, warrants a 10 
percent evaluation.  However, the January 1997 VA general 
medical examination report is devoid of the specific 
information needed to determine whether the criteria for a 10 
percent evaluation are met in this case; in fact, this report 
essentially indicates only the presence of onychomycosis of 
all toes of both feet.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and extent of his onychomycosis of 
all toes of both feet.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All necessary 
tests and studies should be performed.  
The examination report should indicate 
whether the veteran's disorder involves 
an extensive area, and the examiner 
should include a description of the 
extent to which this disorder is 
productive of exfoliation, exudation, or 
itching, if at all.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for a 
compensable evaluation for onychomycosis 
of all toes of both feet.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication.  The Board 
intimates no opinion as to the ultimate outcome warranted in 
this case.  No action is required of the veteran until he is 
so notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

